Citation Nr: 1101687	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to service connection for disability of the lumbar 
spine (back disability).

Whether a January 1972 RO rating decision, which assigned a 40 
percent rating for right below the knee (BKA) amputation under 
Diagnostic Code (DC) 5165 and a 10 percent rating for residuals 
of penetrating shell fragment wound (SFW) to the right buttock 
under DC "5313," should be revised or reversed on the basis of 
clear and unmistakable error (CUE) for failing to fully 
compensate all SFW residuals of the right lower extremity.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2010, the Veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held at 
the Milwaukee RO.  The hearing transcript is associated with the 
claims folder.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the lumbar spine 
is proximately due to the effects of service-connected 
disabilities.

2.  The evidence before the RO in January 1972 undebatably 
established a right BKA, limitation of right knee extension to 15 
degrees, and moderate injuries to Muscle Groups (MG's) XIII, XIV 
and XVII; the injuries to MG's XIII, XIV and XVII involved the 
same anatomical region warranting an elevated rating of MG XVII 
to a moderately severe level.

CONCLUSIONS OF LAW

1.  Service connection for lumbar spine disability as secondary 
to the service-connected disability is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).

2.  The January 1972 RO rating decision contained CUE by failing 
to award a 20 percent rating for right knee limitation of 
extension under DC 5261 and a 40 percent rating for moderately 
severe injury to MG XVII under DC 5317.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.303 (2010); 38 C.F.R. 
§§ 4.47-4.72, DCs 5260, 5261, 5313, 5314, 5317 (1972).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires competent evidence showing: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The facts of this issue may be briefly summarized:  The Veteran 
alleges that his current back disability is proximately due a 
gait imbalance caused by his service-connected lower extremity 
disabilities.  Historically, the Veteran incurred multiple SFWs 
involving his lower extremities in service, ultimately resulting 
in a right BKA.  Medical Board Proceedings, dated January 1971, 
included an assessment that the Veteran's gait was "far from 
ideal probably as a result of his lack of knee motion."

The Veteran's VA clinical records reflect assessments that he 
demonstrated excessive weight bearing on the posterior lateral 
aspect of the left foot secondary to his right BKA prosthesis.  
See VA clinical record dated January 2000.  The extent of this 
gait imbalance was objectively demonstrated by abnormal wear 
pattern of the left shoe.  Id.  The Veteran still exhibits 
retained metallic fragments in the right knee and the soft 
tissues over the coccyx and right upper quadrant.  See VA X-ray 
examination reports dated March 2007.  There is some question as 
to whether he has retained metallic fragments in the lumbar spine 
area.  See VA X-ray examination report dated April 2008.

In September 1999, a VA examiner opined that the Veteran's 
altered gait due to the right BKA and decreased range of motion 
of the right knee aggravated a left knee disability.

Notably, in March 2007, the Veteran was seen in the VA Physical 
Therapy Rehabilitation Clinic reporting low back pain.  The 
Veteran was noted to demonstrate a short stance on the right leg 
upon walking with a mild right shift and varum appearing left 
knee during gait.  The Veteran was fitted for a new prosthesis 
for which, it was hoped, would help decrease his back pain.

In March 2007, a VA examiner diagnosed the Veteran with 
degenerative joint disease (DJD) of the lumbar spine, and opined 
that the Veteran's back pain was likely due to his DJD which was 
not known to be caused or aggravated by BKA's.  An April 2008 VA 
examiner opined that, although an abnormal gait could cause 
mechanical low back pain, abnormal gaits did not cause or 
aggravate lumbar spine DJD. 

However, a December 2008 opinion from a private orthopedic 
surgeon found that the Veteran had developed a special gait 
pattern manifested by rocking rhythmically on his right leg to 
compensate for loss of right knee motion and weakness in the 
right buttock.  It was noted that the right buttock weakness was 
due to the partial absence of gluteus maximus muscle from the 
Vietnam injury.  The Veteran was also noted to have weakness in 
the right thigh due to loss of significant parts of the right 
lateral hamstring and lateral quadriceps.  Furthermore, the 
Veteran demonstrated left listing of the spine with forward 
bending due to balance compensation.  The examiner provided an 
assessment that the Veteran manifested severe arthritis of the 
spine, characterized by chelating osteophytes, with restricted 
mobility aggravated by the service-related injuries to the right 
lower extremity and relative leg length discrepancy in back 
flexion and gait.

The Board observes that the Veteran's medical records clearly 
document a longstanding gait imbalance due to service-connected 
disability which has been objectively demonstrated by an abnormal 
wear pattern of the left shoe.  Notably, the Veteran has been 
service-connected for a left knee disability as a result of this 
gait imbalance.  Furthermore, the Veteran's physical therapy 
sessions focused on refitting him for a new right leg prosthetic 
device as a potential means to alleviate his back pain, 
indicating a connection between the two problems.

The opinion of the VA examiners reflect an assessment that BKA's 
and gait imbalances are not known to result in DJD of the lumbar 
spine.  These opinions, however, do not speak to the issue of 
whether the Veteran's service-connected disabilities were causing 
an increase in his current back pain.  Furthermore, as noted by 
the Veteran's representative, VA regulations themselves 
contemplate that service-incurred amputations or shortening of 
lower extremities may result in arthritis of the lumbosacral 
joints and lumbar spine.  See 38 C.F.R. § 4.58.

Based upon the evidence provided, the Board finds that any doubt 
should be resolved in favor of the Veteran.  In this respect, the 
Veteran has provided a valid private medical opinion which is 
based upon well-supported clinical findings.  This opinion is 
consistent with the medical principles identified in 38 C.F.R. 
§ 4.58.  The VA opinions, on the other hand, do not fully address 
these matters.  Accordingly, the Board resolves reasonable doubt 
in favor of the Veteran and grants his appeal.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55- 56.

CUE claims

The Veteran alleges that a January 1972 RO rating decision failed 
to fully compensate him for all aspects of disability related to 
the service-connected SFWs to the right lower extremity, 
including the right buttock.  The Board observes that the 
Veteran's representative has articulated specific errors of law 
and fact regarding the RO's January 1972 RO rating decision which 
includes specifying the ratings sought for each MG injury, which 
greatly assists the Board in evaluating these claims. 

Notably, each allegation of CUE constitutes a "separate" CUE 
claim.  Andre v. Principi, 301 F.3d 1354, 1361-62 (Fed. Cir. 
2002).  The Board, therefore, must identify all the CUE 
allegations raised.

In pertinent part, a January 1972 RO rating decision assigned the 
Veteran the maximum schedular rating under DC 5165 for right BKA.  
The RO also assigned a 10 percent rating for residuals of 
penetrating SFW to the right buttock under DC "5313."  

The proper diagnostic code for the right buttock, otherwise known 
as MG XVII, is DC 5317.

The Veteran specifically argues that the RO committed CUE in its 
January 1972 rating decision by not assigning an additional 20 
percent rating for limitation of right knee extension to 15 
degrees under DC 5261.  See Notice of Disagreement received 
December 2007.  

Alternatively, it is argued that the RO committed CUE by failing 
to assign a 30 percent rating under DC 5261 on the basis that 
information contained on a DA Form 199 was not considered.  See 
Veteran's statement received August 2009.  

Alternatively, it is argued that the Veteran was entitled to 
compensable ratings for injuries to MG's "VIII" and/or "IX."  
See RO hearing transcript dated March 2009.  

Finally, it is argued that the Veteran had been evaluated with 
moderate muscle injuries to MG's 5313, 5314 and 5317 in service 
which should have been continued.

The Board acknowledges that the Veteran's representative argued 
that, if such ratings had been assigned, further compensation may 
be warranted based upon criteria which elevated disability 
ratings where muscle injuries were present in the same anatomic 
region.  The Veteran's representative also acknowledges the 
existence of rating criteria which could potentially limit the 
amount of compensation to be assigned to a single extremity.

Factually, the Veteran's service treatment records (STRs) reflect 
that he incurred multiple grenade fragment wounds to the lower 
extremities, the right upper extremity, the chest, the abdomen 
and the buttocks on May 30, 1970.  The initial operative report 
noted the presence of approximately 40 SFWs.

The Board must observe that, given the extensive and emergent 
nature of the Veteran's injuries, the STRs necessarily contain 
limitations in describing the full extent and involvement of his 
wounds.  Quite simply, military physicians were primarily 
concerned with properly treating the Veteran rather than 
documenting the exact locations, paths of travel, etc., of all 
fragment wounds for future rating purposes.  For purposes of this 
decision, the Board will only concentrate on the SFWs involving 
the right lower extremity and right buttocks.

The initial May 30, 1970 operative summary clearly reports 
multiple SFWs involving the right lower extremity and 
"buttocks" which required debridement.  As a result of 
complications, the Veteran required a right BKA as well as 
arthrotomy of the knee.  One progress note indicates that the 
right thigh was involved.  A June 2, 1970, operative record 
refers to debridement of wounds in the right hip and right 
buttocks.

On June 19, 1970, the Veteran underwent delayed primary closure 
of the buttock and thigh wounds.  One note refers to sutures of 
the right lateral thigh, the right flank and the right buttock.  
A debridement of the knee occurred on 24 June.  The right knee 
wound was closed on 8 July.  A July 17, 1970, X-ray examination 
of the right "leg" demonstrated a mid-calf amputation with 
metallic fragments throughout the soft tissues, possibly some 
within bone.  X-ray examination of the right thigh also showed 
metallic fragments with maybe a few of those within the bone.  An 
August 1970 X-ray examination of the right stump was interpreted 
as showing multiple metallic density foreign bodies in the soft 
tissues as well as an area in the femoral metaphysis which may 
have represented early myositis ossificans.  

A September 1970 X-ray examination of the right knee described 
"[e]numerable" foreign bodies of varying size in the right knee 
as well as myositis ossifidans, disuse osteoporosis, and 
traumatic articular surface injury.

Medical Board Proceedings in January 1971 reflected that the 
Veteran had a right BKA with knee motion limited to 20 degrees of 
extension and 60 degrees of flexion.  This motion was deemed 
responsible for a gait abnormality.  X-ray examination noted the 
presence of multiple foreign bodies about the right knee.  The 
Veteran was also reported as having the following scars on the 
right lower side of his body: 

1)  a 4-inch scar on the anterior leg;
2) an 11-inch scar on the lateral leg communicating 
with split thickness graft on the end of stump;
3) a 51/2-inch scar on the lateral aspect of the leg;
4) a 2-inch scar on the posterior aspect of the knee;
5) a 31/2-inch scar in the medial aspect of the knee;
6) two 5-inch scars on the lateral thigh;
7) a 4-inch scar on the lateral thigh; and
8) on the buttocks, one 61/2-inch scar, one 21/2-inch 
scar, one 5-inch scar, two 2-inch scars, two 1/2-inch 
scars, and one 1-inch scar.

The report from the Physical Evaluation Board Proceedings 
provided the following evaluation according to VA diagnostic 
codes:

VA CODE
DISABILITY 
DESCRIPTION
RECOMMENDED 
DISABILITY 
PERCENTAGE
5165
Absence, acquired, 
right lower 
extremity below 
knee.  At a lower 
level permitting 
prosthesis.
40 
5261
Leg, right, 
limitation of 
extension to 20° 
secondary to septic 
arthritis.  
Extension limited to 
20°.
30
5317
Muscle Injury, Group 
XVII, right.  
Moderate.
20
5311
Muscle Injury, Group 
XI, left.  Moderate.
10
5314-5315
Muscle Injury, 
Groups XIV and XIII, 
right thigh, with 
mild herniation of 
Gp XIII
10
5260
Leg, right, 
limitation of 
flexion to 60°.  
Flexion limited to 
60°.
0

Thereafter, subsequent STRs reflect that the Veteran's right knee 
range of motion ranged from 10 to 20 degrees of extension, and 55 
to 60 degrees of flexion.

The Veteran filed his claim for VA compensation in April 1971.  A 
May 1971 RO rating decision awarded an initial 100 percent 
prestabilization rating for the multiple SFW injuries.

In November 1971, the Veteran underwent his first VA C&P 
examination.  Notably, the claims folder was not available to the 
examiner.  In pertinent part, the Veteran reported incurring 
multiple SFWs in service which included the right leg and 
buttocks.  His current complaints included intermittent drainage 
at the stump site due to septic arthritis as well as an inability 
to fully extend the right knee.  In pertinent part, the VA 
examiner noted the presence of the following scars:

1)  a vertical scar extending 3 cm. above the 
right iliac crest and extending distally with an 
overall vertical length of approximately 13 cm.;
      2) a 5 cm. vertical scar on the right greater 
trochanter;
3) an 11 cm. vertical scar on the lateral aspect 
of the right buttock;
4) 3 separate scars in the mid buttocks measuring 
1 cm., 25 mm., and 5 cm.;
5) several scars on the right thigh, which 
included an 11 cm. vertical scar below the 
lateral shaft of the right femur, a second scar 
in the lateral shaft region measuring 9 cm., and 
an 11 cm. scar in the posterior middle third of 
the femur (the most distal scar noticed to be 
partially adherent with knee flexion and 
extension);
6) an approximate 5 cm. scar in the right 
popliteal fossa (also partially adherent;
7) a 15 cm. scar on the lateral aspect of the 
amputation stump; 
8) a 15 cm. scar along the course of the right 
fibula; and
      9) a 10 cm. scar on the right tibia just anterior 
to the fibula.
The examiner further noted that the Veteran's right knee had 
range of motion from 15 degrees of extension to 85 degrees of 
flexion.  There was right thigh atrophy measuring 17 inches as 
compared to the left thigh measuring 181/2 inches.  The Veteran 
could flex both hips to 120 degrees.  

An X-ray examination of the pelvis and right thigh demonstrated 
evidence of numerous irregular metallic fragments scattered 
throughout the soft tissues of the right thigh and overlying the 
right hip joint.  X-ray examination of the right leg stump and 
knee also showed evidence of numerous small irregular metallic 
fragments in the soft tissue regions, spurring involving the 
inferior margin of the right fibula stump, and new bone formation 
on the medial aspect of the lower portion of the right femur 
shaft which was probably post-traumatic in nature.  The diagnoses 
included BK amputation of the right with some limitation of 
forward full knee flexion and full knee extension as well as 
multiple wounds of the right buttock, right thigh and right leg.

In a rating decision dated January 1972, the RO awarded a 40 
percent disability rating for right lower extremity BKA under DC 
5165, and a 10 percent rating for residuals of penetrating SFW of 
the right buttock under DC "5313."  Based upon all service-
connected disability ratings, the Veteran held a combined 70 
percent service-connected disability rating.

Thereafter, the Veteran was sent actual notice of this decision 
for which he filed a "Notice of Disagreement" in June 1972, 
arguing that the reduction from 100 percent to 70 percent 
appeared to be only based on his loss of leg and not a combined 
rating with other disabilities.

By letter dated June 1972, the RO sent the Veteran a letter 
providing him a complete description of his service-connected 
disability ratings listing 10 separate disabilities and their 
corresponding ratings.  The Veteran was also advised that he was 
receiving special monthly compensation for his loss of the right 
leg, and that his combined rating was derived by using a combined 
ratings table rather than simple addition of the percentage 
ratings.  The RO also stated as follows:

If, after this description, you are still in 
disagreement with the combined rating of 70%, you may 
indicate this disagreement on the enclosed form.  In 
the absence of a timely appeal, this decision will 
become final.

A review of the record reflects that the Veteran did not file a 
notice of disagreement with the RO's January 1972 rating decision 
within one year of notice.  As such, that decision is final. 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1972).

On this issue, the Board acknowledges that the Veteran's June 
1972 statement did include the term "Notice of Disagreement."  
The RO, upon interpretation of the entire language of the 
document, took the position that the Veteran was confused as to 
his actual disability ratings as well as the complicated process 
of combining ratings under 38 C.F.R. § 4.25.  Accordingly, the RO 
took an eminently reasonable position to send the Veteran a more 
detailed analysis of his disability ratings that specifically 
informed him that clarification was being provided pursuant to 
his June 1972 statement rather than acceptance of that statement 
as the initiation of an appeal.  The RO specifically notified the 
Veteran of this point, and notified him of the means to appeal 
the decision if the letter did not address his concerns.  

In the opinion of the Board, the RO justifiably interpreted the 
June 1972 statement as a further request for clarification given 
the fact that the 100 percent rating was based solely on 
prestabilization criteria, the numerous disability ratings 
assigned in 1972, and the complicated process of combining 
ratings under 38 C.F.R. § 4.25 which, to the lay person, seems 
counterintuitive.  

Given the explicit RO notice alerting the Veteran of the 
interpretation of his June 1972 letter (cited above), the Board 
finds that the June 1972 statement from the Veteran did not 
constitute a notice of disagreement with the January 1972 RO 
rating decision and, thus, does not vitiate the finality of the 
January 1972 RO rating decision.

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . . . 
based on evidence on file at the time and shall not be subject to 
revision on the same factual basis."  An exception to this rule 
is when the VA has made CUE in its decision pursuant to 38 C.F.R. 
§ 3.105.  See 38 U.S.C.A. § 5109A (an RO decision is subject to 
revision or reversal on the grounds of CUE).  

An additional exception, involving circumstances where previously 
unconsidered service records were not associated with the claims 
folder.  See 38 C.F.R. § 3.303(c).  The Veteran has argued that 
the RO failed to review a DA Form 199 in the January 1972 rating 
decision.  However, that document was of record at the time of 
the prestabilization rating in May 1971.  Thus, this exception 
does not apply.

Notably, the fact that the January 1972 RO rating decision did 
not specifically cite this document does not amount to a showing 
that such document was not of record and not reviewed, as RO 
rating decisions predating the Veterans' Benefits Amendments of 
1989 were not required to provide a comprehensive statement of 
reasons and bases for decision.  Natali v. Principi, 375 F.3d 
1375, 1380 (Fed. Cir. 2004); Pierce v. Principi, 00-7060, (Fed. 
Cir. Feb. 14, 2001).  Rather, the presumption of regularity 
attaches that such evidence was reviewed if the requisite 
evidence supports finding.  Id.

Under 38 C.F.R. § 3.105(a), VA must reverse or amend a prior 
decision "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to mean 
that: (1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a "determination that 
there was [CUE] must be based on the record and the law that 
existed at the time of the prior ... decision."  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as to 
how the facts were weighed or evaluated."  Id.; see also Eddy v. 
Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to 
evaluate and interpret correctly the evidence is not CUE.  Id.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  A general 
breach of duty to assist also cannot constitute basis for CUE 
claim.  See Shockley v. West, 11 Vet. App. 208, 213-14 (1998); 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (breach of duty 
to assist cannot constitute basis for CUE claim).  This is 
especially evident when the alleged breach is a failure to obtain 
new medical evidence as opposed to already existing evidence.  
See Simmons v. West, 13 Vet. App. 501, 508 (2000).

Furthermore, a failure to obtain an examination cannot constitute 
the basis for a claim of CUE because "there is . . . no way of 
knowing what such an . . . examination would have yielded . . . , 
so it could not be concluded that it 'would have manifestly 
changed the outcome.'"  Hazan v. Gober, 10 Vet. App. 511, 522-23 
(1997) (citing Russell v. Principi, 3 Vet. App. 310, 315 (1992) 
(en banc)).  An alleged "misdiagnosis" of disorder cannot form 
the basis of a CUE claim.  See Henry v. Derwinski, 2 Vet. App. 
88, 90 (1992) ("[A] new medical diagnosis that 'corrects' an 
earlier diagnosis ruled on by previous adjudicators is the kind 
of 'error' that could not be considered an error in the original 
adjudication").

As a starting point in this case, the Board must first determine 
the law extant in January 1972 for evaluating muscle scar 
disabilities.  In pertinent part, the relevant regulatory 
criteria stated as follows:

§ 4.47 Effect of missiles.  Through and through wounds 
and other wounds of the deeper structures almost 
invariably destroy parts of muscle groups and bring 
about intermuscular fusion and binding by cicatricial 
tissue and adherence of muscle sheath.  Thus, the 
muscles no longer work smoothly but pull against 
fascial planes and other muscles with which they are 
fused, so that delicate, coordinated movements are 
interfered with and there is loss of strength.  After 
prolonged exertion the stresses and strains due to 
these disarrangements bring about fatigue and pain, 
thus further interfering with the function of the 
part.

§ 4.48 Scars.  As to the residuals of wounds not 
chiefly characterized by amputation, ankylosis, or 
limitation of motion, the most obvious feature of the 
disability and the starting point for physical 
examination is the superficial scar.  An accurate and 
full description of the scar must be furnished by the 
medical examiner, so that the disability from it may 
be intelligently visualized and evaluated.  Its 
location, length, width and depth will be described; 
whether it is painful, inflamed or keloid; adherent or 
nonadherent; whether it Involves or distorts 
neighboring orifices; whether it is exerting traction 
or limiting normal motion of the parts involved; 
whether there is ankylosis of contiguous joints; 
whether there is bone or muscle loss, or muscle 
hernia, and, if so, to what extent and how productive 
of interference with normal functions; whether there 
is associated lesion of a peripheral nerve (the nature 
and effects to be depicted by a neurologist, wherever 
possible).

§ 4.49 Deeper structures.  A description of the 
residuals of such a wound in terms of one or more 
superficial scars does not, however, evidence the 
application of medical knowledge and observation to 
the extent required.  The whole track of the missile 
should be envisaged in its passage through skin, 
muscle, and fascial planes, and also any bone or nerve 
involvements either evidenced as disability or as 
inevitably resulting from the course of the missile.  
The military records made at the time of the original 
injury should be consulted and considered in 
evaluating the final picture.  Particular attention 
should be given to tracing the complaints of claimants 
to their physical basis.

§ 4.50 Muscle injuries.  Disability from injuries of 
muscles presents a special problem.  Shrapnel and 
shell fragments and high velocity bullets may inflict 
massive damage upon muscles with permanent residuals.  
The principal symptoms of disability from such muscle 
injuries are weakness, undue fatigue-pain, and 
uncertainty or incoordination of movement.  The 
physical factors are intermuscular fusing and binding, 
and welding together of fascial planes and aponeurotic 
sheaths.  In those scar-bound muscles strength is 
impaired, the threshold of fatigue is lowered and 
delicate coordination is interfered with.  Skin scars 
are incidental and negligible.  It is the deep 
intramuscular and intermuscular scarring that is 
disabling.  When a joint is ankylosed the muscles 
acting on that joint take no rating; for example, 
intrinsic shoulder girdle muscles when the shoulder 
joint is ankylosed.  On the other hand, injured 
extrinsic shoulder girdle muscles take a rating to be 
combined with ankylosis of the shoulder joint because 
their damage impairs the compensatory scapular 
movements which then have increased importance.  In 
ankylosis of the knee, the muscles of the hamstring 
group, if injured, take a rating for their action as 
hip extensors, but one step lower than the estimated 
degree.

§ 4.51 Muscle weakness.  The conception of disability 
of a muscle or muscle group is based on the ability of 
the muscle to perform its full work and not solely on 
its ability to move a joint.  A muscle which can 
barely move its bony lever but which has no 
substantial excess of power or endurance to enable it 
to perform work by that movement is in effect a 
useless muscle for occupational efficiency.  Tests for 
ability to move adjacent joints are useless for 
estimation of the disability in cases of muscle 
injuries unless all the movements are required to be 
made against varying resistance (for example, with 
gravity, against gravity, against moderate resistance, 
against strong resistance) and compared with the sound 
side.  Comparative tests of endurance and of 
coordination are also needed.  Muscle injuries alone 
do not necessarily limit the movements of adjacent 
joints and these movements may be freely carried out 
by very weak muscles, or even by gravity alone without 
muscular participation as in extension of the elbow 
and in dropping the arm to the side.

§ 4.52 Muscle damage.  When an operative dissection is 
made in the area of old gunshot muscle wounds, as for 
nerve suture, removal of foreign body, excision of 
ragged scar, etc., the surgeon finds that the 
anatomical structures are so distorted that it is 
difficult or impossible to recognize the familiar 
muscle landmarks.  There is intermuscular fusing and 
binding and obliteration of fascial planes.  So-called 
penniform muscles have a type of structure which 
permits the maximum cross section of muscle tissues 
for the space occupied.  Most muscles of the 
extremities are of this type and these muscles often 
have their parallel aponeurotic sheaths welded 
together by scar tissue wherever the slanting muscle 
fibers which normally connect them have been 
destroyed.  The muscle fascicula are found displaced 
in direction and their interspaces infiltrated with 
scar tissue.  It is obvious that when these crippled 
and scar-bound muscles are called on to act with other 
muscles in a movement they can no longer work 
smoothly, pulling evenly on their normal insertions, 
but pull in part against fascial planes and other 
muscles with which they are fused, so that a part of 
their force is misdirected.  Both strength and 
endurance must necessarily be impaired, the threshold 
of fatigue lowered and delicate coordinate movements 
interfered with.  These changes are the real factors 
in all disabilities residual to healed muscle wounds.

§ 4.53 Muscle patterns.  Every movement calls into 
action the muscles necessary for that movement 
constituting a definite muscle pattern which is 
invariable for that movement.  None of the muscles can 
be left out of action in performing the movement nor 
can any other muscle be called into play to execute 
the movement.  Every movement requires full 
efficiency, the full complement of muscles included in 
its specific pattern.  If 1, or more, of the group is 
injured or destroyed the efficiency of the movement is 
permanently impaired.  It is the distortion of the 
intricate mechanism of muscle structures, the 
intermuscular binding, the obliteration of fascial 
planes and welding of aponeurotic sheaths that result 
in permanent residual disabilities.  The typical 
symptoms associated with severe muscle injuries are: 
fatigue rapidly coming on after moderate use of the 
affected muscle groups; pain occurring shortly after 
the incidence of fatigue sensations, the type of pain 
being that which is characteristic of and normally 
associated with prolonged severe muscular effort 
(fatigue-pain); inability to make certain movements 
with the same degree of strength as before injury; 
uncertainty in making certain movements, particularly 
when made quickly.  When the subjective evidence in an 
individual case appears as the natural result of a 
pathological condition shown objectively, and 
particularly when consistent from time of first 
examination, i.e., when obviously not based upon 
information given to the claimant by previous 
examiners or relayed to him from the case file, it 
will be given due weight.

§ 4.54 Muscle groups.  Disabilities due to residuals 
of muscle injuries will be evaluated on the basis laid 
down in §§ 4.55 and 4.56 and on the type pictures 
appended to the ratings listed. In the following 
schemes the skeletal muscles of the body are divided § 
4.51 for rating purposes into 23 groups, in 8 
anatomical regions: 4 groups for the shoulder girdle, 
2 for the arm, 3 for the forearm and hand, 3 for the 
foot and leg, 3 for the thigh, 3 for the pelvic 
girdle, 3 for the trunk, and 2 for the neck.  The 
fascial muscles will be rated in accordance with 
interference with the functions supplied by the 
cranial nerves.  Four grades of severity of 
disabilities due to muscle injuries are here 
recognized for rating purposes: slight, moderate, 
moderately severe and severe.  The type pictures for 
these, as set forth in §§ 4.55 and 4.56, will be a 
basis for assigning ratings for each of the 23 muscle 
groups.  The type pictures are based on the cardinal 
symptoms of muscle disability (weakness, fatigue-pain, 
uncertainty of movement) and on the objective evidence 
of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of 
fatigue and impairment of coordination).

§ 4.55 Principles of combined ratings.  The following 
principles as to combination of ratings of muscle 
injuries in the same anatomical segment, or of muscle 
injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the 
arc of motion will govern the ratings: (a) Muscle 
injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and foot, will not be 
combined, but instead, the rating for the major group 
affected will be elevated from moderate to moderately 
severe, or from moderately severe to severe, according 
to the severity of the aggregate impairment of 
function of the extremity.  (b) Two or more severe 
muscle injuries affecting the motion (particularly 
strength of motion) about a single joint may be 
combined but not in combination receive more than the 
rating for ankylosis of that joint at an 
"intermediate" angle, except that with severe 
injuries involving the shoulder girdle and arm, the 
combination may not exceed the rating for unfavorable 
ankylosis of the scapulohumeral joint.  Cases of an 
unusually severe degree of disability involving the 
shoulder girdle and arm or the pelvic girdle and thigh 
muscles wherein the evaluation under the criteria in 
this section appears inadequate may be submitted to 
Central Office for consideration under § 3.321(b) of 
this chapter.  (c) With definite limitation of the arc 
of motion, the rating for injuries to muscles 
affecting motion within the remaining arc may be 
combined but not to exceed ankylosis at an 
"intermediate" angle.  (d) With ankylosis of the 
shoulder, the intrinsic muscles of the shoulder girdle 
(Groups III or IV) are out of commission and carry no 
rating for injury however severe.  The extrinsic 
muscles (Groups I and II) which act on the shoulder as 
a whole, may, if severely injured, elevate the rating 
to ankylosis at an unfavorable angle. (e) With 
ankylosis of the knee, the hamstring muscles (Group 
XIII) may, if severely injured, receive the rating for 
the moderately severe degree of disability as a 
maximum in combination, and corresponding values for 
less severe injuries, the major function of these 
muscles being hip extension.  (f) With disability such 
as flail joint, ankylosis, faulty union, limitation of 
motion, etc., muscle injuries affecting function at a 
lower level may be separately rated and combined, 
always reserving the maximum amputation rating for the 
most severe injuries.  (g) Muscle injury ratings will 
not be combined with peripheral nerve paralysis 
ratings for the same part, unless affecting entirely 
different functions.

§ 4.56 Factors to be considered in the evaluation of 
disabilities residual to healed wounds involving 
muscle groups due to gunshot or other trauma.  (a) 
Slight (insignificant) disability of muscles.  Type of 
injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.  History and 
complaint.  Service department record of wound of 
slight severity or relatively brief treatment and 
return to duty.  Healing with good functional results.  
No consistent complaint of cardinal symptoms of muscle 
injury or painful residuals.  Objective findings.  
Minimum scar; slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained 
metallic fragments.  (b) Moderate disability of 
muscles.  Type of injury.  Through and through or deep 
penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment are to be 
considered as of at least moderate degree.  Absence of 
explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection.  
History and complaint.  Service department record or 
other sufficient evidence of hospitalization in 
service for treatment of wound.  Record in the file of 
consistent complaint on record from first examination 
forward, of one or more of the cardinal symptoms of 
muscle wounds particularly fatigue and fatigue-pain 
after moderate use, affecting the particular functions 
controlled by injured muscles.  Objective findings.  
Entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate 
relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  
(In such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to insure 
validity of tests.)  (c) Moderately severe disability 
of muscles.  Type of injury.  Through and through or 
deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts. intermuscular cicatrization.  
History and complaint.  Service department record or 
other sufficient evidence showing hospitalization for 
prolonged period in service for treatment of wound of 
severe grade.  Record in the file of consistent 
complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to 
keep up to production standards is to be considered, 
if present.  Objective findings.  Entrance and (if 
present) exit scars relatively large and so situated 
as to indicate track of missile through important 
muscle groups.  Indications on palpation of moderate 
loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance 
of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved 
(compared with sound side) give positive evidence of 
marked or moderately severe loss.  (d) Severe 
disability of muscles.  Type of injury.  Through and 
through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, 
or explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  History and 
complaint.  As under moderately severe (paragraph (c) 
of this section), in aggravated form.  Objective 
findings.  Extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of 
missile.  Palpation shows moderate or extensive loss 
of deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction 
of degeneration is not present but a diminished 
excitability to faradism compared with the sound side 
may be present.  Visible or measured atrophy may or 
may not be present.  Adaptive contraction of opposing 
group of muscles, if present, indicates severity.  
Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone without true skin covering, in 
an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups 
not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following 
simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe 
group if there is sufficient evidence of severe 
disability.

§ 4.68 Amputation Rule.  The combined rating for 
disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not 
exceed the 40 percent evaluation, diagnostic code 
5165.  This 40 percent rating may be further combined 
with evaluations above the knee but not to exceed 
amputation at the elective level.  Painful neuroma of 
a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.

The provisions of 38 C.F.R. § 4.72 provided the following 
guidance for evaluating muscle injuries:

In rating disability from injuries of the 
musculoskeletal system, attention is to be given first 
to the deeper structures injured, bones, joints, and 
nerves.  A compound comminuted fracture, for example, 
with muscle damage from the missile, establishes 
severe muscle injury, and there may be additional 
disability from malunion of bone, ankylosis, etc.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too 
readily assumed that only one muscle, or group of 
muscles is damaged.  A through and through injury, 
with muscle damage, is always at least a moderate 
injury, for each group of muscles damaged.  This 
section is to be taken as establishing entitlement to 
rating of severe grade when there is history of 
compound comminuted fracture and definite muscle or 
tendon damage from the missile.  There are locations, 
as in the wrist or over the tibia, where muscle damage 
might be minimal or damage to tendons repaired by 
suture, and in such cases requirements for severe 
ratings are not necessarily met.

The criteria for DC 5313 evaluated injury to MG XIII, the 
posterior thigh group and the hamstring complex of 2-joint 
muscles which included (1) biceps femoris, (2), semimembranosus 
and (3) semitendinosus.  The functions affected involved 
extension of the hip and flexion of knee, outward and inward 
rotation of flexed knee, and acting with rectus femoris and 
sartorius (MG XIV) synchronizing simultaneous flexion of hip and 
knee and extension of hip and knee by belt-over-pulley action at 
knee joint.  38 C.F.R. § 4.73, DC 5311 (1972).

Under DC 5313, a noncompensable rating was assigned for slight 
muscle disability, a 10 percent rating was warranted for moderate 
muscle disability, a 30 percent rating was warranted for 
moderately severe muscle disability, and a 40 percent rating was 
warranted for severe muscle disability.  Id.

The criteria for DC 5314 evaluated injury to MG XIV, the anterior 
thigh group which included (1) sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internis; and 
(6) tensor vaginae femoris.  The functions affected involved 
extension of knee (2, 3, 4, 5), simultaneous flexion of hip and 
flexion of knee (1), tensior of fascia lata and iliotibial 
(Massiat's) band, acting with MG XVII, 1, in postural support of 
body (6), acting with hamstrings in synchronizing hip and knee 
(1, 2).  38 C.F.R. § 4.73, DC 5314 (1972).

Under DC 5314, a noncompensable rating was assigned for slight 
muscle disability, a 10 percent rating was warranted for moderate 
muscle disability, a 30 percent rating was warranted for 
moderately severe muscle disability, and a 40 percent rating was 
warranted for severe muscle disability.  Id.

The criteria for DC 5315 evaluated injury to MG XV, the mesial 
thigh group which included (1) adductor longus; (2) adductor 
brevis; (3) adductor magnus; and (4) gracilis.  The functions 
affected involved adduction of the hip (1, 2, 3, 4), flexion of 
hip (1, 2) and flexion of knee (4).  38 C.F.R. § 4.73, DC 5315 
(1972).

Under DC 5315, a noncompensable rating was assigned for slight 
muscle disability, a 10 percent rating was warranted for moderate 
muscle disability, a 20 percent rating was warranted for 
moderately severe muscle disability, and a 30 percent rating was 
warranted for severe muscle disability.  Id.

The criteria for DC 5316 evaluated injury to MG XVI, the pelvic 
girdle group 1 which included (1) psoas; (2) iliacus; and (3) 
pectineus.  The functions affected involved flexion of hip.  
38 C.F.R. § 4.73, DC 5316 (1972).

Under DC 5316, a noncompensable rating was assigned for slight 
muscle disability, a 10 percent rating was warranted for moderate 
muscle disability, a 30 percent rating was warranted for 
moderately severe muscle disability, and a 40 percent rating was 
warranted for severe muscle disability.  Id.

The criteria for DC 5317 evaluated injury to MG XVII, the pelvic 
girdle group 2 which included (1) gluteus maximus; (2) gluteus 
medius; and (3) gluteus minimus.  The functions affected involved 
extension of hip(1), abduction of thigh, elevation of opposite 
side of pelvis (2, 3), tension of fascia lata and iliotibial 
(Massiat's) band acting with MG XIV, 6, in postural support of 
body steadying pelvis upon head of femur and condyles of femur on 
tibia (1).  38 C.F.R. § 4.73, DC 5317 (1972).

Under DC 5317, a noncompensable rating was assigned for slight 
muscle disability, a 20 percent rating was warranted for moderate 
muscle disability, a 40 percent rating was warranted for 
moderately severe muscle disability, and a 50 percent rating was 
warranted for severe muscle disability.  Id.

The criteria for DC 5318 evaluated injury to MG XVIII, the pelvic 
girdle group 3 which included (1) pyriformis; (2) gemellus (sup. 
or inf.); (3) obtrator (ext. or int.); and (4) quadratus femoris 
.  The functions affected involved outward rotators of the thigh 
and stabilizers of the hip joint.  38 C.F.R. § 4.73, DC 5318 
(1972).

Under DC 5318, a noncompensable rating was assigned for slight 
muscle disability, a 10 percent rating was warranted for moderate 
muscle disability, a 20 percent rating was warranted for 
moderately severe muscle disability, and a 30 percent rating was 
warranted for severe muscle disability.  Id.

Important for this decision, the provisions DC 5160 provided a 
maximum 90 percent rating for thigh amputation with 
disarticulation and loss of extrinsic pelvic girdle muscles.  DC 
5161 provided a maximum 80 percent rating for thigh amputation of 
the upper third, one third of the distance from perineum to knee 
joint measured from perineum.  DC 5162 provided for a 60 percent 
rating for amputation at the middle to lower thirds of the thigh.  
DCs 5163 and 5164 permitted a maximum 60 percent rating for 
defective stump with thigh amputation recommended, or amputation 
not improvable by prosthesis controlled by natural knee action, 
respectively.  DC 5165 indicated that the maximum rating for 
amputation at a lower level not permitting prosthesis was 40 
percent. 

On review of the evidence of record and the law as it existed in 
January 1972, the Board must find that the RO's January 1972 
rating decision, which assigned a 40 percent rating for right BKA 
amputation under DC 5165 and a 10 percent rating for residuals of 
penetrating SFW to the right buttock under DC 5317, did involve 
CUE by clearly failing to fully compensate the Veteran for all 
SFW residuals of the right lower extremity based on the evidence 
of record at that time.

The Veteran and his representative do not dispute that the 40 
percent rating for right BKA under DC 5165 represented the 
maximum available rating for that aspect of disability.  

The Veteran's STRs and the November 1971 VA C&P examination 
report clearly document that the Veteran's limitation of right 
knee motion was a disabling aspect of his SFW residuals, with 
retained metallic fragments contained in the soft tissue areas.  
STRs reflected right knee extension limited from 10 to 20 degrees 
of extension, and flexion limited from 55 to 60 degrees.

The November 1971 VA C&P examination report demonstrated right 
knee extension limited to 15 degrees and flexion limited to 85 
degrees.  There were no further range of motion findings of 
record.

On this record, there was undebatable evidence that the Veteran's 
right knee extension was limited to at least 15 degrees.  This 
warranted a 20 percent rating under DC 5261 then in effect.  
Notably, this separate rating was not precluded by the amputation 
rule under 38 C.F.R. § 4.68, which at this level was 60 percent.  
Under the combined ratings table, this resulted in a 52 percent 
rating at the knee level.  See 38 C.F.R. § 4.25 (1972).  

Thus, the RO committed CUE by not assigning a 20 percent rating 
under DC 5261 for limitation of right knee extension.

It is not undebatable, however, that the Veteran was entitled to 
further compensation for right knee limitation of motion under 
either DC 5260 or DC 5261.  As a general matter, the primary 
concern for any rating claim is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The November 1971 VA 
C&P examination report, which contained the most current medical 
findings at the time of the January 1972 RO rating decision, 
showed right knee extension limited to 15 degrees and flexion 
limited to 85 degrees.  This warranted a 20 percent rating for 
limitation of extension under DC 5261 and a noncompensable rating 
under DC 5260.

At best, the inservice range of motion findings created a 
question of fact as to whether the Veteran's range of motion 
warranted any further compensation.  In such a situation, it is 
not "undebatable" that the Veteran's range of motion was worse 
than as shown on the November 1971 VA C&P examination report.  As 
such, any CUE allegation based on the inservice findings must be 
denied as it amounts to a disagreement as to how the facts were 
weighed or evaluated.

The Board next notes that the Veteran clearly incurred SFW 
injuries to the right thigh muscles and buttocks.  Medical Board 
Proceedings in January 1971 identified a 4-inch scar on the 
anterior leg, a 51/2-inch scar on the lateral aspect of the leg, 
two 5-inch scars on the lateral thigh, and a 4-inch scar on the 
lateral thigh.  They also identified 8 separate scars on the 
right buttocks, measuring 1/2 inch (2), 1 inch (1), 2 inches (2), 
21/2 inches (1), 5 inches (1) and 61/2 inches.  All of these 
represented debridement wound scars.

Physical Evaluation Board Proceedings identified injuries to MG's 
XIII, XIV and XVII.  Notably, the Physical Evaluation Board 
identified mild herniation of the right thigh which was otherwise 
not noted anywhere in the record.  Thus, the Board must conclude 
that the Physical Evaluation Board had a more intimate knowledge 
regarding the extent of the Veteran's MG injuries which were not 
adequately reported in the treatment records.  Overall, the 
Physical Evaluation Board provided medical opinion that the 
Veteran manifested "moderate" injuries to MG's XIII, XIV and 
XVII, as considered under VA criteria.

Unfortunately, the November 1971 VA C&P examination report was 
not based upon review of the claims folder and did not adequately 
address the extent of involvement and disability under MG's XIII, 
XIV, and XVII.  The examiner did note, however, a 11/2 inch right 
thigh atrophy indicative of disuse.  All in all, the November 
1971 VA C&P examination report failed to provide any significant 
medical findings which counter those provided by the Physical 
Evaluation Board in service.

The Board first notes that MG's XIII, XIV, and XVII all operate 
in the same anatomical region, involving the pelvic girdle and 
thigh.  See 38 C.F.R. § 4.72, DC 5314 (1972) (noting that MG XIV 
acted in concert with MG XVII).  Under the law then in effect, VA 
was required elevate to the next higher rating the most severely 
affected muscle group rather than separately combining such 
ratings.  38 C.F.R. § 4.55(a)(3) (1972).  Given the close 
proximity of MG XIV (anterior thigh) to MG XVII (gluteus maximus) 
and their recognized interaction, the Board is of the opinion 
that the amputation rule set forth under DC 5160 (pertaining to 
disarticulation with loss of extrinsic pelvic girdle muscles) 
applied to the facts of this case.  

Based on the above, the amputation rule limited the Veteran's 
compensation for the whole combined rating for the right lower 
extremity to the 90 percent compensation rate.

On this record, the Board finds that there was insufficient 
evidence of record to place into factual dispute the inservice 
findings of "moderate" injuries to MG's XIII, XIV and XVII.  
Thus, the evidentiary record undebatably established the 
Veteran's entitlement to separate 10 percent ratings for injuries 
to MG's XIII and XIV, and a 20 percent rating for MG XVII.  By 
operation of 38 C.F.R. § 4.55 then in effect, the Veteran would 
have been entitled to have the rating for MG XVII elevated to the 
next highest level.  Thus, for all of these muscle injuries, the 
Veteran was entitled to a 40 percent rating based upon a 
moderately severe injury to MG XVII.

Overall, at the time of the January 1972 RO rating decision, the 
Veteran had established his entitlement to a 40 percent rating 
for right BKA, a 20 percent rating for limitation of knee 
extension, and a 40 percent rating for moderately severe injury 
to MG XVII.  These ratings, when combined under 38 C.F.R. § 4.25, 
would result in a combined 70 percent rating for the right lower 
extremity which would not be limited by the amputation rule set 
forth in DC 5160.  To this extent, the appeal is granted.

However, the Board cannot find that any basis for a higher rating 
still based upon a CUE theory.  The Board must note that a CUE 
claim involves a review of the evidence and the law as it existed 
in 1972, and whether on the evidentiary record then before the RO 
it can be determined that it was factually undebatable that the 
Veteran was entitled to a particular rating.  

Simply put, the Board cannot consider the Veteran's current 
findings and allegations as part of the evidentiary record in 
1972 in reviewing these CUE claims.

Evidence before the RO in January 1972 included additional 
"factors" which factually weighed against identifying the 
injuries to MG's XIII, XIV and XVII as more than "moderate" in 
degree.  First, the Physical Evaluation Board medically described 
the MG injuries as "moderate" in degree, which counters against 
a higher rating still.  There was no medical opinion that any 
particular muscle injury was severe in nature.

More importantly, the assignment of a disability rating for 
muscle injuries was not a simple mechanical process of 
identifying particular aspects of disability, but included 
multiple "factors" to be taken into consideration.  For 
example, the factors for evaluating a "moderately severe" 
muscle injury under 38 C.F.R. § 4.56 identified factors such as 
prolonged infection, sloughing of soft parts, intermuscular 
cicatrization, evidence of unemployability due to inability to 
keep up to production standards, moderate loss of deep fascia, 
moderate loss of muscle substance, moderate loss of normal firm 
resistance of muscles compared with sound side, muscle tests of 
strength and endurance providing positive evidence of marked or 
moderately severe loss, etc., which were simply findings not of 
record before the RO in January 1972.  The failure of the RO to 
obtain these findings cannot constitute the basis for a CUE 
claim.  See Shockley, 11 Vet. App. at 213-14; Simmons, 13 Vet. 
App. at 508.

The Board also notes that, at the RO hearing in March 2009, the 
Veteran's representative argued for compensable ratings for MG's 
VIII and XIX (upper extremities).  The Board has reviewed the 
entire transcript, and finds that these CUE allegations appear to 
be an error in transcription.  A contextual review of the 
transcript reveals that the Veteran's representative was 
intending to refer to MG's XII, XIV and XVII which have been 
addressed above by the Board.  The Board finds no additional CUE 
allegations specifically raised by the Veteran which have not 
been addressed in the decision portion above.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board 
is granting in full the benefits sought for the service 
connection claim.  The VCAA duty to assist and notice provisions 
are not applicable to CUE claims.  See Parker v. Principi, 
15 Vet. App. 407 (2002).  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

ORDER

Service connection for degenerative joint disease of the lumbar 
spine is granted.

The January 1972 RO rating decision contained CUE by failing to 
award a 20 percent rating for right knee limitation of extension 
under DC 5261 and a 40 percent rating for moderately severe 
injury to MG XVII under DC 5317.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


